Pennington, J.
— I have certainly delivered such an opinion; but I understand my brethren have doubted the correctness of it.
Chetwood. — It has been so decided in the Court of the United States.
By the Court.
— There is enough on the bills of exception to show that the plaintiff below gave no evidence of a joint contract, and ought not to have prevailed.
Pennington, J.
— Went on the ground that the court below ought not to have permitted the note to have been read in evidence until some evidence had been given of the existence of the partnership.
Judgment reversed by the whole Court.